UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                Criminal No. 10-0293 (PLF)
                                    )
GEORGE KELLY,                       )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               The United States Probation Office filed a Probation Petition [Dkt. 41] on June 9,

2017, requesting that defendant George Kelly’s conditions of supervised release by modified to

include a thirty-day term of home detention and to require that he provide third-party risk

notification of his prior offenses to his employer. The undersigned referred this matter to

Magistrate Judge Robin M. Meriweather, who held a hearing on August 24, 2017.

               After consideration of the arguments and evidence presented by the parties and

the Probation Office, Magistrate Judge Meriweather issued a Report and Recommendation [Dkt.

43] on September 11, 2017. She recommends that the Court grant the request to modify Mr.

Kelly’s supervised release conditions to include a thirty-day term of home detention, as a

reasonable response to non-compliant behavior. Mr. Kelly does not oppose this

recommendation. Magistrate Judge Meriweather further recommends that the Court deny the

request to modify Mr. Kelly’s supervised release conditions to require third-party risk

notification to his employer, as this requested condition is not reasonably necessary to protect the

public. Counsel for both parties have represented to the Court that they do not object to these
recommendations. Accordingly, upon consideration of the Report and Recommendation of the

Magistrate Judge and the parties’ decisions not to object thereto, it is hereby

               ORDERED that the recommendations made by Magistrate Judge Meriweather in

the Report and Recommendation are ADOPTED; it is

               FURTHER ORDERED that the Probation Office’s request to modify Mr. Kelly’s

conditions of release to include a thirty-day term of home detention is GRANTED; it is

               FURTHER ORDERED that the Probation Office’s request to modify Mr. Kelly’s

conditions of release to require that he provide third-party risk notification of his prior offenses

to his employer is DENIED; and it is

               FURTHER ORDERED that Mr. Kelly’s conditions of supervised release are

modified to include a thirty-day term of home detention.

               SO ORDERED.



                                                               ________/s/________________
                                                               PAUL L. FRIEDMAN
                                                               United States District Judge
DATE: September 29, 2017